The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the amendments filed on May 24, 2022.
The instant application claims priority to application 14/578,205 (now patent 10,614,373) filed December 19, 2015.  Application 14/578,205 claims priority to provisional applications 61/920,251 and 62/069,692 filed 12/23/2013 and 10/28/2014 respectively.
Claims 1-20 are currently pending.
Claims 1-3, 5-13, and 15-20 have been amended.

Claim Rejections - 35 USC § 112
The previous rejection of claims 2 and 12 under 35 U.S.C. 112(b)/ 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., U.S. Patent 7,512,582 (Cao); in view of Serban, “Clustering confidence sets” (Serban).

With respect to independent claim 1 Cao teaches:
A system comprising one or more computers configured to implement an adaptive learning framework for automatically building and maintaining a predictive model for processing dynamic data, wherein the adaptive learning framework is configured to include: (Cao teaches implementation details, including a computer, in 2:58-3:65.  Cao also teaches active learning in 5:23-35.)
the predictive model, wherein the predictive model is configured to generate model output from processing an input data instance received by the adaptive learning framework (See figure 6 of Cao as well as 9:51-63.), 
a training data manager, wherein the training data manager is configured for curating a training data set for the predictive model (Cao teaches a training module; see figure 6 and 9:51-63.); and
a labeled data reservoir configured to store labeled data instances that have been processed by the predictive model (Cao teaches labeling data using the classifiers; see figures 6 and 7, as well as 9:64-10:12 and 11:1-18.), wherein the labeled data reservoir includes a pool of possible training data (Cao teaches input data; see figure 6 and 9:51-63.), and wherein each labeled data instance is associated with a true label representing the labeled data instance (Cao discloses true or verified labels in 11:19-28.); and 
wherein the training data manager is configured to perform operations comprising: 
determining whether to update the training data set; (Cao performs operations, that include determining to label unlabeled data; see figure 7 and 11:1-18.)
in an instance in which the training data set is to be updated, selecting a set of labeled data instances from the labeled data reservoir (Cao teaches using labeled data to label unlabeled data; see 9:51-63.); and 
updating the training data using the set of labeled data instances. (Cao teaches using labeled data to label unlabeled data; see 9:51-63.  Previous limitations disclose that labeled training data is not included in the training data, and this limitation seems to include labeled training data in the training data which gives rise to some confusion.)

	Cao does not explicitly teach:
wherein the model output includes a judgment and a confidence value representing a degree of confidence that the input data instance belongs to a cluster of data instances according to a distance between the judgement and a decision boundary for the judgement, and wherein the input data instance is assigned to the cluster of data instances based at least in part on the judgment and the confidence value;

	However, Serban teaches this limitation:
wherein the model output includes a judgment and a confidence value representing a degree of confidence that the input data instance belongs to a cluster of data instances according to a distance between the judgement and a decision boundary for the judgement (Serban teaches clustering using confidence sets that are determined by distance; see abstract and sections 2, 3.1, and 3.2.), and wherein the input data instance is assigned to the cluster of data instances based at least in part on the judgment and the confidence value (Serban teaches assigning objects (data instances) to a cluster based on a min-max criterion in the abstract and section 4.);
Cao and Serban are analogous art directed towards processing data sets and classification.  Cao teaches bootstrapping methods that are applied to uncertain data used in training a classification system and Serban teaches methods for clustering large quantity of uncertain data and assigning confidence based on distance measurements.
It would have been obvious for one of ordinary skill in data analysis and classification to implement Serban’s confidence calculation details into Cao’s disclosed system before the filing data of the claimed invention. It would have been obvious because one of ordinary skill would be motivated to cluster confidence intervals of distances between objects, allow for degrees of uncertainty, and identify objects that have a low contrast-to-noise ratio; see section 1 of Serban.

With respect to independent claim 11 Cao teaches:
A computer program product, stored on a non-transitory computer readable medium (Cao teaches implementation details, including a computer, in 2:58-3:65.), comprising instructions that when executed on one or more computers cause the one or more computers to implement an adaptive learning framework for automatically building and maintaining a predictive model for processing dynamic data (Cao teaches active learning in 5:23-35.), wherein the adaptive learning framework is configured to include:
the predictive model, wherein the predictive model is configured to generate model output from processing an input data instance received by the adaptive learning framework (See figure 6 of Cao as well as 9:51-63.), 
a training data manager, wherein the training data manager is configured for curating a training data set for the predictive model (Cao teaches a training module; see figure 6 and 9:51-63.); and
a labeled data reservoir configured to store labeled data instances processed by the predictive model (Cao teaches labeling data using the classifiers; see figures 6 and 7, as well as 9:64-10:12 and 11:1-18.), wherein the labeled data reservoir includes a pool of possible training data (Cao teaches input data; see figure 6 and 9:51-63.), and wherein each labeled data instance is associated with a true label representing the labeled data instance (Cao discloses true or verified labels in 11:19-28.); and 
wherein the training data manager is configured to perform operations comprising: 
determining whether to update the training data set; (Cao performs operations, that include determining to label unlabeled data; see figure 7 and 11:1-18.)
in an instance in which the training data set is to be updated, selecting a set of labeled data instances from the labeled data reservoir Cao teaches using labeled data to label unlabeled data; see 9:51-63.); and 
updating the training data using the set of labeled data instances. (Cao teaches using labeled data to label unlabeled data; see 9:51-63.  Previous limitations disclose that labeled training data is not included in the training data, and this limitation seems to include labeled training data in the training data which gives rise to some confusion.)

Cao does not explicitly teach:
wherein the model output includes a judgment and a confidence value representing a degree of confidence that the input data instance belongs to a cluster of data instances according to a distance between the judgement and a decision boundary for the judgement, and wherein the input data instance is assigned to the cluster of data instances based at least in part on the judgment and the confidence value;

	However, Serban teaches this limitation:
wherein the model output includes a judgment and a confidence value representing a degree of confidence that the input data instance belongs to a cluster of data instances according to a distance between the judgement and a decision boundary for the judgement (Serban teaches clustering using confidence sets that are determined by distance; see abstract and sections 2, 3.1, and 3.2.), and wherein the input data instance is assigned to the cluster of data instances based at least in part on the judgment and the confidence value (Serban teaches assigning objects (data instances) to a cluster based on a min-max criterion in the abstract and section 4.);
Cao and Serban are analogous art directed towards processing data sets and classification.  Cao teaches bootstrapping methods that are applied to uncertain data used in training a classification system and Serban teaches methods for clustering large quantity of uncertain data and assigning confidence based on distance measurements.
It would have been obvious for one of ordinary skill in data analysis and classification to implement Serban’s confidence calculation details into Cao’s disclosed system before the filing data of the claimed invention. It would have been obvious because one of ordinary skill would be motivated to cluster confidence intervals of distances between objects, allow for degrees of uncertainty, and identify objects that have a low contrast-to-noise ratio; see section 1 of Serban.

With respect to claims 2 and 12, the rejection of claims 1 and 11 are incorporated and further Cao teaches:
determining whether to update the training data set is based at least in part on analyzing a distribution (Cao teaches input may be received from various sources; see 4:12-26 and 9:51-63.  The distribution is not described in detail and may be interpreted broadly.) and quality of the training data. (Cao teaches reducing uncertainty results in increased accuracy and that labeling unlabeled data reduces uncertainty; see figure 5 and 9:29-44.  The quality is not described in detail and may be interpreted broadly.)

With respect to claims 3 and 13, the rejection of claims 1 and 11 are incorporated and further Cao teaches:
determining whether to update the training data set is based at least in part on an accuracy assessment of performance of the predictive model. (Cao teaches reducing uncertainty results in increased accuracy and that labeling unlabeled data reduces uncertainty; see figure 5 and 9:29-44.)

With respect to claims 4 and 14, the rejection of claims 3 and 13 are incorporated and further Cao teaches:
the accuracy assessment is based on determining whether the confidence value satisfies a confidence threshold value. (Cao teaches a certainty threshold; see 10:13-24.)

With respect to claims 5 and 15, the rejection of claims 2 and 12 are incorporated and further Cao teaches:
the predictive model is a classifier predicting to which of a set of predictive categories the input data instance belongs (Cao teaches model classifiers that classify data; see figures 7 and 8 as well as 5:55-6:8.), wherein a true label associated with the labeled data instance identifies a predictive category from the set of predictive categories to which the labeled data instance belongs (Cao discloses true or verified labels in 11:19-28.), and wherein selecting the set of labeled data instances from the labeled data reservoir is based at least in part on maintaining a class balance within the training data. (Cao teaches input may be received from various sources; see 4:12-26 and 9:51-63.  The balance is not described in detail and may be interpreted broadly.)

With respect to claims 6 and 16, the rejection of claims 1 and 11 are incorporated and further Cao teaches:
the labeled data instances are received from multiple sources (Cao teaches receiving input from multiple devices; see figures 1 and 6, as well as 9:51-63.), and wherein selecting the set of labeled data instance from the set of labeled data instances comprises:
comparing a source of a respective labeled data instance with a pre-determined source; and (Cao teaches receiving unlabeled data from various sources; see 9:51-63.)
selecting the respective labeled data instance in an instance in which the source of the respective labeled data instance matches the pre-determined source. (Cao teaches input data may be received from multiple sources and may include labeled and unlabeled data; see 9:51-63.)

With respect to claims 7 and 17, the rejection of claims 1 and 11 are incorporated and further Cao teaches:
the operations further comprise:
in response to updating the training data, determining whether to re-train the predictive model; (Cao teaches rebuilding or re-constructing training models using augmented data sets comprising newly labeled data; see 10:25-41.)
in an instance in which the predictive model is re-trained, generating at least one candidate training data set using the updated training data; (Cao teaches rebuilding or re-constructing training models using augmented data sets comprising newly labeled data; see 10:25-41.)
deriving a candidate model using the candidate training data set; (Cao teaches rebuilding or re-constructing training models using augmented data sets comprising newly labeled data; see 10:25-41.)
generating an assessment of whether first performance of the candidate model is improved with respect to second performance of the predictive model; and (Cao teaches determining uncertainty for individual classifiers; see figure 5 and 9:29-44 and 10:42-65.  Cao further teaches creating classifiers h1 and h2 in figure 6 and beginning in 9:51.  Cao goes on to teach that instances that are certain to classifier h1 and instances that are uncertain to h2 are selected or identified and vice versa, indicating one classifier is improved other the other; see 11:1-18.  The claims do not detail the performance and Cao’s teaching of one classifier being able to identify uncertain data is considered an improvement.)
instantiating the candidate training data set and the candidate model in the adaptive learning framework in an instance in which the first performance of the candidate model performance is improved with respect to the second performance of the model. (Cao teaches implementing multiple classifiers, and that such configuration improves performance; see 11:1-28.)

With respect to claims 8 and 18, the rejection of claims 7 and 17 are incorporated and further Cao teaches:
generating the assessment of whether the first performance of the candidate model performance is improved with respect to the second performance of the predictive model includes A/B testing. (Cao teaches split testing; see 11:64-12:25.  A/B testing is considered to be the same as split testing.)

With respect to claims 9 and 19, the rejection of claims 8 and 18 are incorporated and further Cao teaches:
generating the assessment comprises calculating a cross-validation between the first performance of the candidate model and the second performance of the predictive model. (Cao teaches cross validation and classifier comparison in 7:29-40.)

With respect to claims 10 and 20, the rejection of claims 8 and 18 are incorporated and further Cao teaches:
the operations further comprise:
selecting the candidate model from a candidate model set, and wherein generating the assessment respectively for respective candidate models of the candidate model set is implemented in parallel. (Cao teaches multiple classifier models and a distributed environment; see figure 8 and 2:52-57.)

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
Beginning on page 9 of remarks Applicant argues that the previous rejection of claims 2 and 12 under 35 U.S.C. 112(b) should be withdrawn in view of the amendments.  Examiner agrees and the previous rejection is withdrawn; see above for details.
Also, on page 9, regarding the previous rejection of claims 1-20 under 35 U.S.C. 102 in view of Cao, Applicant argues that the newly presented limitations are not taught by Cao.  Specifically, Applicant argues that Cao does not teach a confidence value that represents a degree of confidence that a data instance belongs to a cluster according to a distance.  Serban has been incorporated into the rejection above, necessitated by Applicant’s amendment, to teach these newly claimed features.  Therefore, Applicant’s argument is moot.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alvarez et al., “Ranking Cases with Decision Trees: a Geometric Method that Preserves Intelligibility” – teaches ranking cases based on the distance of the cases to a decision boundary.
Verma et al., “Cluster-Oriented Ensemble Classifier: Impact of Multicluster Characterization on Ensemble Classifier Learning” – teaches a cluster ensemble that includes distance calculations.

Conclusion
Claims 1-20 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL T PELLETT/Primary Examiner, Art Unit 2121